UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-52206 QUINTANA GOLD RESOURCES CORP. (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) Utah 73-1083773 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 117 – 8880 No. 1 Road, Richmond BC, Canada V7C 4C3 (Address of principal executive offices) (604) 202-3212 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Don not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesXNo APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of August 22, 2010 Common Stock, $0.001 par value - 1 - TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4(T) Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 20 Item 4. (Removed and Reserved) Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 - 2 - PARTI—FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months ended September 30, 2010 are not necessarily indicative of the results that can be expected for the year ending December 31, 2010. QUINTANA GOLD RESOURCES CORP. (A Development Stage Company) Financial Statements September 30, 2010 CONTENTS Balance Sheets 4 Statements of Operations 5 5 Statements of Stockholders’ Equity (Deficit) 6 Statements of Cash Flows 10 Notes to the Financial Statements 12 - 3 - QUINTANA GOLD RESOURCES CORP. (A Development Stage Company) Balance Sheet ASSETS September 30, December 31, Unaudited Audited CURRENT ASSETS Cash $ $ Prepaid expenses Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related parties (Note 2) Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 50,000,000 shares authorized; 25,990,868 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ (DEFICIT) The accompanying notes are an integral part of these financial statements - 4 - QUINTANA GOLD RESOURCES CORP. (A Development Stage Company) Statement of Operations Unaudited From Inception on August 23, For the 9 Months Ended For the 3 Months Ended 1978 Through September 30, September 30, September 30, REVENUE $
